UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1163


In re: ALLEN RAY DYER,

                    Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:18-mc-00237)


Submitted: August 13, 2019                                   Decided: September 5, 2019


Before MOTZ and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Allen Ray Dyer, LAW OFFICE OF ALLEN DYER, Ellicott City, Maryland, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Allen Ray Dyer appeals the district court’s order entering a public reprimand after

Dyer was disciplined by the Court of Appeals of Maryland. We have reviewed the record

and conclude that the district court did not abuse its discretion in imposing reciprocal

discipline. See In re Morrissey, 305 F.3d 211, 217 (4th Cir. 2002); In re Fallin, 255 F.3d
195, 197 (4th Cir. 2001). Accordingly, we affirm for the reasons stated by the district

court. In re Dyer, No. 1:18-mc-00237 (D. Md. Jan. 19, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2